OPINION — AG — ** PLANNING COMMISSION — MUNICIPALITY — DUE PROCESS ** THE PLANNING COMMISSION OF A MUNICIPALITY, WHOSE CHARTER IS SILENT ON MATTERS OF ZONING MUST FOLLOW THE NOTICE AND PUBLIC HEARING REQUIREMENTS OF 11 O.S. 43-104 [11-43-104] — 11 O.S. 43-106 [11-43-106] FOR ALL PROPOSED ZONING CHANGES PRIOR TO FINAL ACTION BY A MUNICIPAL BODY. (CITY COUNCIL, ORDINANCE, NOTICE, PUBLICATION, NEWSPAPER ZONING CHANGES, REGULATION, RESTRICTION, BOUNDARIES) CITE: 11 O.S. 43-106 [11-43-106], 11 O.S. 43-105 [11-43-105] (PATRICIA M. GERRITY)